             Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 1 of 6


  From:    Andrew Brettler abrettler@lavelysinger.com
Subject:   Re: Pacchiana vs. Savage
   Date:   November 17, 2020 at 12:55 PM
     To:   Antigone Curis acuris@mersonlaw.com
    Cc:    Martin Hirshland mhirshland@lavelysinger.com

       Antigone:

       We’re in receipt of the discovery requests and notice of deposition that you served by email earlier today. Before any documents can
       be produced or any depositions scheduled in this action, we will need a protective order governing the disclosure of documents and
       testimony. In that regard, we prepared the attached draft stipulation and protective order based on the S.D.N.Y.’s model stipulated
       protective order found on the Court’s website. If it is acceptable, please sign and return the document to me; I’ll then arrange to have
       it filed electronically and submitted to the magistrate judge for approval.

       Separately, we should meet and confer about scheduling Mr. Savage’s and your client’s respective depositions for mutually convenient
       dates and times. Notwithstanding the deposition notice you served today, until further notice, presumably all depositions in the case
       will be conducted remotely, in light of the pandemic and travel restrictions in place.

       If you have any questions, please contact me.

       Sincerely,
       ___________________________________

       ANDREW B. BRETTLER
       LAVELY & SINGER
       PROFESSIONAL CORPORATION
       ATTORNEYS AT LAW
       2049 Century Park East, Suite 2400
       Los Angeles, California 90067-2906
       Telephone: (310) 556-3501
       Mobile: (917) 620-2726
       Facsimile: (310) 556-3615
       E-Mail: abrettler@lavelysinger.com
       Website: www.lavelysinger.com
       ___________________________________




              DRAFT
           Confid…er.docx




           On Nov 17, 2020, at 8:16 AM, Grace Choi <gchoi@mersonlaw.com> wrote:

           Dear Counselor,

           Enclosed, please see courtesy copy of plaintiff's notice of ebt and plaintiff's request for production of documents.
           If you have any questions, kindly please reach out to the handling attorney Antigone Curis at acuris@mersonlaw.com
           Thank you for your attention to this matter.

           Sincerely,
           Grace Choi, Paralegal
           MERSON LAW, PLLC
           950 Third Avenue, 18th Floor
           New York, New York 10022

           Tel: 212-603-9100
           Fax: 347-441-4171
           <savage notice of ebt.pdf><savage doc requests.pdf>
     Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRANDA PACCHIANA,
                                                        CASE NO.: 20 Civ. 5774 (KMK ) (PED)
                              Plaintiff,
       against                                            CONFIDENTIALITY STIPULATION
                                                        AND [PROPOSED] PROTECTIVE ORDER
ADAM SAVAGE,

                              Defendant.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

      ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.     Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as
confidential will be stamped “CONFIDENTIAL.”

       2.     The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

       3.      In the event a party challenges another party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
the challenging party may seek resolution by the Court. Nothing in this Protective Order
constitutes an admission by any party that Confidential Information disclosed in this case is
relevant or admissible. Each party reserves the right to object to the use or admissibility of the
Confidential Information.

      4.    The parties should meet and confer if any production requires a designation
of “For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
“CONFIDENTIAL” shall not be disclosed to any person, except:

            a.      The requesting party and counsel;

            b.      Employees of such counsel assigned to and necessary to assist in the
                    litigation;

                                                1
     Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 3 of 6




            c.     Consultants or experts assisting in the prosecution or defense of the
                   matter, to the extent deemed necessary by counsel; and

            d.     The Court (including the mediator, or other person having access to any
                   Confidential Information by virtue of his or her position with the Court).

      5.      Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

          a.      Inform the person of the confidential nature of the information or documents;

          b.      Inform the person that this Court has enjoined the use of the information
                  or documents by him/her for any purpose other than this litigation and
                  has enjoined the disclosure of the information or documents to any other
                  person; and

          c.      Require each such person to sign an agreement to be bound by this Order
                  in the form attached as Exhibit A.

       6.     All deposition testimony, including oral testimony, deposition transcripts,
deposition videos, and the information contained therein, shall initially be treated as
Confidential and be included within the terms of this Protective Order without the necessity
of so designating the testimony. Upon transcription of the deposition testimony, Counsel
for the deposed party shall have ten (10) days after receipt of the transcript to notify the
deposition reporter and Counsel for the other party, in writing, of the portions of the
transcript to be designated as “Confidential.” In addition, deposition testimony may be
designated as “Confidential” during the deposition by making a statement to that effect on
the record. In that case, the transcript of the designated testimony shall be stamped
“CONFIDENTIAL” by the deposition reporter on the pages so designated. The designating
Party may also direct that the Confidential portion of the testimony be bound in a separate
volume marked “CONFIDENTIAL.” Designating any portion of deposition testimony as
“Confidential” during the deposition shall not preclude a Party from thereafter designating
additional testimony as “Confidential” by serving written notice in accordance with the
above method.

       7.      Regardless of whether deposition testimony is designated as “Confidential,”
the deposition transcripts, video and audio recordings (if any), created in connection with
the deposition, shall not be disclosed, disseminated or otherwise released directly or
indirectly to the media, including, without limitation, to any of the following: news outlets,
journalists, media organizations, newspapers, periodicals, magazines, publishers,
publications, televisions stations, radio stations, tabloids, Internet service providers,
databases, blogs, Internet social networks, podcasts, internet publications, and/or any other
person or enterprise involved in the print, wire, Internet or electronic media.
Notwithstanding anything to the contrary set forth herein, this Order expressly prohibits the
public disclosure of any and all deposition testimony, in any format (e.g., written transcript,
videotape, audio tape, digital recording, etc.) unless and until such testimony has been
introduced into evidence at trial.
                                              2
     Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 4 of 6




       8.     The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this
Stipulation and Order.

       9.      Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure
and confidential and shared only with authorized individuals in a secure manner. The
producing party may specify the minimal level of protection expected in the storage and
transfer of its information. In the event the party who received PII experiences a data
breach, it shall immediately notify the producing party of same and cooperate with the
producing party to address and remedy the breach. Nothing herein shall preclude the
producing party from asserting legal claims or constitute a waiver of legal rights and
defenses in the event of litigation arising out of the receiving party’s failure to appropriately
protect PII from unauthorized disclosure.

        10.    Pursuant to Federal Rule of Evidence 502, the production of privileged or
work-product protected documents or communications, electronically stored information
(“ESI”) or information, whether inadvertent or otherwise, shall not constitute a waiver of
the privilege or protection from discovery in this case or in any other federal or state
proceeding. This Order shall be interpreted to provide the maximum protection allowed by
Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to
limit a party’s right to conduct a review of documents, ESI or information (including
metadata) for relevance, responsiveness and/or segregation of privileged and/or protected
information before production.

        11.    Notwithstanding the designation of information as “Confidential” in
discovery, there is no presumption that such information shall be filed with the Court under
seal. The parties shall follow the Court’s procedures for requests for filing under seal.

       12.     At the conclusion of litigation, Confidential Information and any copies
thereof shall be promptly (and in no event later than 30 days after entry of final judgment
no longer subject to further appeal) returned to the producing party or certified as
destroyed, except that the parties’ counsel shall be permitted to retain their working files on
the condition that those files will remain protected.




                                               3
     Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 5 of 6




       13.    Nothing herein shall preclude the parties from disclosing material designated
to be Confidential Information if otherwise required by law or pursuant to a valid subpoena.



SO STIPULATED AND AGREED.

Dated: November __ ,2020                         MERSON LAW, PLLC



                                                 ________________________________
                                                 Antigone Curis
                                                 950 Third Avenue, 18th Floor
                                                 New York, NY 10022
                                                 Telephone: (212) 603-9100
                                                 Facsimile: (347) 441-4171
                                                 Email: acuris@mersonlaw.com
                                                 Counsel for Miranda Pacchiana


Dated: November __, 2020                         LAVELY & SINGER, P.C.



                                                 ________________________________
                                                 Andrew B. Brettler (AB2662)
                                                 2049 Century Park East, Suite 2400
                                                 Los Angeles, California 90067
                                                 Telephone: (310) 556-3501
                                                 Facsimile: (310) 556-3515
                                                 Email: abrettler@lavelysinger.com
                                                 Counsel for Adam Savage



Dated: New York, New York
       ___________, 2020

                                                        SO ORDERED.


                                                        ____________________________
                                                        PAUL E. DAVISON
                                                        United States Magistrate Judge
                                             4
     Case 7:20-cv-05774-KMK-PED Document 15-1 Filed 11/19/20 Page 6 of 6




                                        Exhibit A
                                       Agreement

       I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
“CONFIDENTIAL” are confidential by Order of the Court.

       I hereby agree that I will not disclose any information contained in such documents
to any other person. I further agree not to use any such information for any purpose other
than this litigation.




DATED:




Signed in the presence of:




(Attorney)




                                            5
